Form misstate (11/2015)

                                   UNITED STATES BANKRUPTCY COURT
                                        Western District of Washington
                                          700 Stewart St, Room 6301
                                              Seattle, WA 98101

In
Re:                                                         Case Number: 18−12299−CMA
       Jason L Woehler                                      Chapter: 7

       Debtor(s).

                                 NOTICE RE: REPORT OF DEBTOR(s) AUDIT



In accordance with 28 U.S.C. § 586(f)(1), the United States Trustee contracted for an audit to be performed of the
above−captioned debtor's petition, schedules and other information filed and/or provided by the debtor(s) in this case.

NOTICE IS HEREBY GIVEN that the audit firm has reported one or more material misstatements concerning the
debtor's income, expenses and/or assets. The Report of Debtor(s) Audit has been filed with the Court and is available
for review by parties in interest.

Dated: October 23, 2018
                                                            Mark L. Hatcher
                                                            Clerk, U.S. Bankruptcy Court




       Case 18-12299-CMA           Doc 80-1      Filed 10/23/18       Ent. 10/23/18 09:58:27         Pg. 1 of 1
